        IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF MISSOURI
                      CENTRAL DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                      Case No. 18-04177-CV-C-NKL

FOURTEEN MISCELLANEOUS
FIREARMS,

MISCELLANEOUS ROUNDS OF
AMMUNITION, et al.,

            Defendants.


                     MOTION FOR JUDGMENT OF
             FORFEITURE, WITH SUPPORTING SUGGESTIONS
      The United States of America, by and through the United States

Attorney for the Western District of Missouri, moves this Court for entry of a

judgment of forfeiture. This motion is supported by the Complaint for

Forfeiture in Rem, the Stipulation executed by the United States, Claimant

Robert Bacon, and his attorney Scott A. Hamblin, and the following

supporting suggestions. A proposed order is submitted with this motion.

                             Supporting Suggestions

      On August 29, 2018, the United States brought this action for

forfeiture pursuant to 18 U.S.C. ' 924(d)(1), alleging that the defendant

properties constituted property involved in or used in a knowing violation of

18 U.S.C. § 922(a)(1)(A), that is a person engaged in the business of dealing

in firearms without a license. A Special Agent with the United States

Bureau of Alcohol, Tobacco, Firearms, and Explosives arrested the defendant

properties on October 2, 2018.
      The known potential claimant was served by Certified Mail, Return

Receipt to his attorney, Scott A. Hamblin. A copy of the signed Return

Receipt is attached. Notice of the seizure and the requirements for filing a

claim for the defendant properties was properly published for thirty

consecutive days beginning on August 31, 2018, and ending on September 29,

2018, on the official government internet site, www.forfeiture.gov. An

Affidavit of Publication is on file with the Court.

      Pursuant to 18 U.S.C. ' 983(a)(4)(A) and Rule G(5)(a)(i) of the

Supplemental Rules to the Federal Rules of Civil Procedure for Admiralty or

Maritime and Asset Forfeiture Claims, a person who asserts an interest in

the property that is the subject of the action must file a claim identifying the

interest within (1) the time stated in a direct written notice, or (2) 30 days

after final publication of newspaper notice, or (3) within such additional time

as may be allowed by the Court. A claimant must serve an answer to the

complaint within twenty (20) days after the filing of the claim, pursuant to 18

U.S.C. ' 983(a)(4)(B) and Rule G(5)(b). The time for filing a claim has

expired for the known potential claimants. Furthermore, more than 30 days

have passed since the date of the last publication. No additional time for

filing a claim has been granted by the Court.

      Robert Bacon, by his attorney Scott A. Hamblin, filed a claim on

December 20, 2018. The United States and the claimant have reached an

agreement regarding his claim, which is set forth in the stipulation attached

hereto. In that stipulation, Claimant Robert Bacon agrees to the forfeiture of

the defendant properties. No other claims to the properties have been filed.

      Because all potential claimants to the defendant properties, except

Claimant Robert Bacon, are in default, and the United States and Claimant

Robert Bacon have reached an agreement as set forth in the attached

                                        2
stipulation, the entry of a judgment of forfeiture in accordance with that

stipulation is appropriate. Accordingly, the United States respectfully

requests that this Court enter a judgment of forfeiture as proposed. The

United States also requests that this Court direct the Clerk of the Court to

enter a judgment incorporating the terms of the forfeiture order. The entry of

a clerk's judgment is necessary to protect the interest of the Government in

ensuring the finality of the forfeiture against all potential claimants not just

the Claimant with whom the United States has reached a settlement.

                                        Respectfully submitted,

                                        Timothy A. Garrison
                                        United States Attorney

                                  By
                                          /s/ Stacey Perkins Rock
                                        Stacey Perkins Rock, #66141
                                        Monetary Penalties Unit Chief
                                        Assistant United States Attorney
                                        400 E. 9th Street, Fifth Floor
                                        Kansas City, Missouri 64106
                                        Telephone: (816) 426-7173


                           CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, the foregoing motion was
electronically filed with the Clerk of the Court using the CM/ECF system for
electronic delivery to all counsel of record.




                                         /s/ Stacey Perkins Rock
                                        Stacey Perkins Rock
                                        Assistant United States Attorney




                                        3
